DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-8, 10-15, and 17-20 have been amended in the response filed February 5, 2021. Accordingly, claims 1-20 are pending.
	Claims 1-20 are rejected.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recite “the first preparation day”. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the first preparation day” as “a corresponding first preparation day”.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15, respectively, and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method for providing produce recommendations, as claimed in claims 1-7, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine. Furthermore, the computer program product, as claimed in claims 15-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of recommending produce ripeness to a user. Specifically, representative claim 1 recites the abstract idea of: 
receiving a preparation day for each recipe comprised in a plurality of selected recipes;
receiving respective preferences for a plurality of produce comprised in the plurality of selected recipes;
partitioning an interactive grocery list;
calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes, wherein repeated produce items are presented with different respective reference identifiers;
outputting the calculated reference identifiers, wherein each respective reference identifier comprises a specific visual representation and recommended qualitative description of a condition of corresponding produce that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use;
calculating a current state of a first selected produce item, the first selected produce item included in a first recipe of the plurality of selected recipes;
identifying a ripening rate of the first selected produce item; and
outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item, the recommendation for in-home storage instructions including a method and placement location for the first selected produce item to cause the first selected produce item to achieve the corresponding desired ripeness on the first preparation day.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending produce ripeness to a user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because partitioning an interactive grocery list and outputting, based on the identifying, a recommendation for in-home storage 
In addition, under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to mental processes, as articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending produce ripeness to a user, as noted above. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, a specific visual representation and recommended qualitative description of a condition of corresponding produce are types of observations. Additionally, identifying a ripening rate of the first selected produce item and calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes are types of evaluations. Furthermore, a preparation day for each recipe, partitioning a grocery list, and calculating a current state of a first selected produce item are types of judgment. Lastly, respective preferences for a plurality of produce, outputting the calculated reference identifiers that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use and outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item are types of opinions. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a user device.
 being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 3 and 4 merely further define the abstract limitations of claim 1. Additionally, claims 2 and 5-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claims 8 and 15 include additional elements of a computer readable storage medium, a processor, a user interface, a memory, and computer program product. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a generic computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a generic computer. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen et. al. (US 20170316488, herein referred to a Kremen) in view of Isogai et. al. (US 20140365345, herein referred to as Isogai), in further view of Stein (US 20050166147, herein referred to as Stein).

With respect to claim 1, Kremen discloses:
A method for providing produce recommendations, the method comprising {Kremen, see at least: [0027] the recipe management module 204 may automatically suggest ingredients … if the user begins to input “ap” into an ingredient search bar, the recipe management module 204 may automatically retrieve ingredients that begin with “ap,” such as apple}:
receiving a preparation day for each recipe comprised in a plurality of selected recipes {Kremen, see at least: fig 21; [0014] a meal plan may specify one or more recipes to be prepared for each meal during a particular duration of time};
receiving respective preferences for a plurality of produce comprised in the plurality of selected recipes {Kremen, see at least: fig 9; [0038] the fruit detail may relate to a set of qualifiers that may further refine how an apple is described in a recipe (e.g., chopped, cubed, diced, halved, etc.); [0051] a user may specify preferences};
partitioning an interactive grocery list {Kremen, see at least: fig 2, 24, 29; [0051] the grocery list creation module 210 may convert ingredients identified by the ingredients management module 208 into a grocery list of items; [0052] the user may select meals to be used to generate the grocery list};
calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes {Kremen, see at least: fig 26, 29, [0052] the ingredients may be populated in a user interface and may be the combined ingredients based on the meals that were selected … If the user chooses to add ingredients from additional meals, those ingredients may be intelligently combined with ingredients from other recipes associated with the grocery list}; 
outputting the calculated reference identifiers to a user device, wherein each respective reference identifier comprises a specific visual representation {Kremen, see at least: fig 26, 29, [0052] a user interface may appear that shows the added ingredients and options}; and
a first selected produce item included in a first recipe of the plurality of selected recipes {Kremen, see at least: [0035] The meal plan management module 206 may receive a user selection identifying a 
Kremen does not disclose: 
wherein repeated produce items are presented with different respective reference identifiers;
recommended qualitative description of a condition of corresponding produce that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use;
calculating a current state of a first selected produce item; 
identifying a ripening rate of the first selected produce item; and
outputting, based on the identifying, a recommendation of the corresponding desired ripeness on a corresponding first preparation day.
However, Isogai teaches:
calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes, wherein repeated produce items are presented with different respective reference identifiers {Isogai, see at least: fig 5 elements T300, T301, T302, T303; [0085] the recipe information table T300 stores one or more sets of recipe information, each including an item name T301, a recipe name T302, a deterioration level T303, an ingredients list T304 and preparation instructions T305; [0220] the server 101 determines condition (deterioration level) of an item}; 
outputting the calculated reference identifiers to a user device, wherein each respective reference identifier comprises a specific visual representation and recommended qualitative description of a condition of corresponding produce that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use {Isogai, see at least: fig 9, elements T701, T702; fig 15, elements 101, 103; [0128] the deterioration level T702 includes reference images for the item corresponding to the respective deterioration levels; [0151] the acquired item information is at least a predetermined number of days prior to a date on which the request is received; [0208] the server 101 uses, as the notification, one or more sets of recipe information that each correspond to a deterioration level between level 1 and level 2; [0507] the server may generate a notification and provide the notification to the user at a predetermined time every day … at the predetermined time, the server determines deterioration level of an item that has been indicated in advance by the user, using an image having a most recent capture date relative to the predetermined time. The server subsequently acquires a notification for the item in accordance with the deterioration level which is determined, and provides the notification to the user}.
calculating a current state of a first selected produce item {Isogai, see at least: figs 5, 9; [0151] the quality determination unit 210 determines a current deterioration level of the item}; 
identifying a ripening rate of the first selected produce item {Isogai, see at least: [0151] the quality determination unit 210 calculates a difference between the current date and the image capture date in terms of number of days, and multiplies the number of days by a factor of 0.1}; and
outputting, based on the identifying, a recommendation of the corresponding desired ripeness on a corresponding first preparation day {Isogai, see at least: figs 12-14; [0208] the server 101 uses, as the notification, one or more sets of recipe information that each correspond to a deterioration level between level 1 and level 2}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kremen to include the elements of Isogai. One would have been motivated to do so in order to optimize grocery freshness for cooking meals, as the freshness of the cooking ingredient decreases day by day {Isogai, see [0006], [0007]}. In the instant case, Kremen evidently discloses a method for partitioning a 
Kremen does not disclose:
outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item, the recommendation for in-home storage instructions including a method and placement location for the first selected produce item to cause the first selected produce item to achieve the corresponding desired ripeness.
However, Stein teaches:
outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item {Stein, see at least: [0023] a system is provided which links the merchandising of the item with a system that disseminates storage and ripening information; [0024] a link between the sale of the item and an email to the purchaser suggesting storage or ripening techniques}, 
the recommendation for in-home storage instructions including a method and placement location for the first selected produce item to cause the first selected produce item to achieve the corresponding desired ripeness {Stein, see at least: [0021] for example… to best ripen bananas, place in brown paper bag (i.e., placement location) and keep at room temperature (i.e., method). Although direct sunlight and heat will accelerate ripening, shade is preferable for uniform ripening. Do not freeze or refrigerate prior to ripening (i.e., method); [0026] another embodiment is a system which suggests a method to delay ripening or create certain ripening effects}.


With respect to claim 3, Kremen, Isogai, and Stein teach the limitations of claim 1. Kremen further discloses: 
corresponding assigned preparation days {Kremen, see at least: fig 20-22; [0032] the meal plan management module 206 may allow a user to create a meal plan for a particular duration of time by allowing the user to select various recipes to add for each meal of the meal plan}.
Kremen does not disclose:
outputting recommendations for in-home storage instructions for selected produce items from the plurality of selected recipes, 
wherein the recommendation for in-home storage instructions are selected to maximize shelf life expectancy by identifying a storage environment best suited to facilitate ripening, 
wherein the recommendation for in-home storage instructions comprise a method and placement location for each selected produce item with consideration towards the corresponding assigned preparation days.
However, Stein teaches:
outputting recommendations for in-home storage instructions for selected produce items from the plurality of selected recipes {Stein, see at least: [0023] a system is provided which links the merchandising of the item with a system that disseminates storage and ripening information; [0024] a link between the sale of the item and an email to the purchaser suggesting storage or ripening techniques}, 
wherein the recommendation for in-home storage instructions are selected to maximize shelf life expectancy by identifying a storage environment best suited to facilitate ripening {Stein, see at least: [0020] one embodiment connects a database of fruit or vegetables to a database that describes and then directs how the preparer or consumer could best ripen the product for consumption}, 
wherein the recommendation for in-home storage instructions comprise a method and placement location for each selected produce item with consideration towards the corresponding assigned preparation days {Stein, see at least: [0020] one embodiment connects a database of fruit or vegetables to a database that describes and then directs how the preparer or consumer could best ripen the product for consumption; [0021] for example… to best ripen bananas, place in brown paper bag and keep at room temperature. Although direct sunlight and heat will accelerate ripening, shade is preferable for uniform ripening. Do not freeze or refrigerate prior to ripening; [0026] another embodiment is a system which suggests a method to delay ripening or create certain ripening effects}.
	In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kremen with elements from Stein. One would have been motivated to do so in order to control ripening speed of food items {Stein, see [0026]}. In the instant case, Kremen evidently discloses a method for partitioning a grocery list based on produce items in a set of recipes. Stein is merely relied upon to illustrate the functionality of controlling ripening speed of the produce items in the same or similar context. Moreover, since the elements taught by Kremen, as well as Stein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Kremen in view of Stein.

With respect to claim 6, Kremen, Isogai, and Stein teach the method of claim 1. Kremen further discloses:
further comprising visually differentiating on an interactive grocery list between obtained produce items and uncollected produce items based on user interaction {Kremen, see at least: [0054] the grocery list creation module 210 may display a list of the identified items and allow the user to remove certain items from the list if the user already has those ingredients in their inventory}.

With respect to claim 7, Kremen, Isogai, and Stein teach the method of claim 1. Kremen further discloses:
wherein produce comprised in the plurality of selected recipes is partitioned into the interactive grocery list {Kremen, see at least: fig 23-26; [0051] the grocery list creation module 210 may convert ingredients identified by the ingredients management module 208 into a grocery list of items; [0052] the user may select meals to be used to generate the grocery list}, 
wherein the interactive grocery list is transferred to a user device {Kremen, see at least: [0023] a user computing device 104 and/or a provider computing device 106 may access the functionality provided by the food management platform via a mobile application and/or web browser}.

Regarding claims 8, 10, 13, and 14, claims 8, 10, 13, and 14 are directed to a computer system. Claims 8, 10, 13, and 14 recite limitations that are parallel in nature to those addressed above for claims 1, 3, 6, and 7 which are directed towards a process. Therefore, Claims 8, 10, 13, and 14 are rejected for the same reasons as set forth above for claims 1, 3, 6, and 7, respectively.
It is noted that claim 8 includes additional limitations of:
A system for providing produce recommendations, the system comprising:
a computer readable storage medium storing a corpus of data;
a user interface configured to receive input and present output; and
a processor communicatively coupled to the computer readable storage medium and the user interface and having a memory comprising instructions, which, when executed by the processor, cause the processor to..
Kremen discloses:
A system for providing produce recommendations, the system comprising:
a computer readable storage medium storing a corpus of data {Kremen, see at least: fig 4, elements 404, 406, 422, 424; [0104] the term “machine-readable medium” may include a single medium or multiple media that store the one or more instructions or data structures};
a user interface configured to receive input and present output {fig 4, elements 410, 412, 414; [0103] Computer system 400 may further include a video display device 410. Computer system 400 also includes an alphanumeric input device 412, a user interface (UI) navigation device 414}; and
a processor communicatively coupled to the computer readable storage medium and the user interface and having a memory comprising instructions, which, when executed by the processor, cause the processor to {Kremen, see at least: fig 4, elements 402, 404, 406, 408, 422, 424; [0092] A hardware module may also comprise programmable logic or circuitry (e.g., as encompassed within a general-purpose processor or other programmable processor) that is temporarily configured by software to perform certain operations}.

Regarding claims 15, 17, and 20, claims 15, 17, and 20 are directed to a computer program product. Claims 15, 17 and 20 recite limitations that are parallel in nature to those addressed above for claims 1, 3, and 6, which are directed towards a process. Therefore, claims 15, 17 and 20 are rejected for the same reasons as set forth above for claims 1, 3, and 6, respectively.
It is noted that claim 15 includes additional limitations of:
A computer program product for providing produce recommendation, the computer program product comprising 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to..
Kremen discloses:
A computer program product for providing produce recommendation, the computer program product comprising 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to {Kremen, see at least: fig 4, elements 402, 404, 406, 424; [0098] embodiments may be implemented using a computer program product … e. g. in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e. g. a programmable processor}.



Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen, Isogai, and Stein as applied to claims 1, 8 and 15 above, and further in view of Diezmos et. al. (US 20140309968, herein referred to as Diezmos).

With respect to claim 2, Kremen, Isogai, and Stein teach the limitations of claim 1.
Kremen does not disclose:
wherein each respective reference identifier is selected based on corresponding highest probability condition determined from historical and performance data comprised in data sources;
wherein historical data comprises analytics relating to visual appearance, condition, sensory enhancement, compositional make up, and environmental factors; and
wherein performance data comprises growth analytics relating to maturation and decay phase projections and morphology stages of produce.
Diezmos further teaches:
wherein each respective reference identifier is selected based on corresponding highest probability condition determined from historical and performance data comprised in data sources {Diezmos, see at least: [0110] based on the food name, processor 205 searches benchmarks which are stored in database 210 to acquire information about the food … the information returned contains the different possible stages of the food and the corresponding ratings of the different outcome parameters};
wherein historical data comprises analytics relating to visual appearance, condition, sensory enhancement, compositional make up, and environmental factors {Diezmos, see at least: [0024] input data preferably includes information indicative of one or more of a food’s visual appearance, smell, size/volume, taste, flavor, colour, ripeness and firmness; [0109] other attributes are able to be associated with the uploaded assessment data including, the relevant type or types of food assessed, ;
wherein performance data comprises growth analytics relating to maturation and decay phase projections and morphology stages of produce {Diezmos, see at least: figure 12A; [0134] in producing the assessment model processor 205 performs various algorithms and solves various equations to enable the food assessment data to be transformed into … probable growth paths of the food item; [0139] generated assessment model may include … estimations of ripeness, longevity, nutritional content, quality, safety, advice and comparisons in quality and safety with similar food items}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kremen, Isogai and Stein with additional elements from Diezmos. One would have been motivated to do so in order to predict ripening rates of produce. In the instant case, Kremen, Isogai and Stein evidently discloses a method for partitioning a grocery list based on produce items in a set of recipes. Diezmos is merely relied upon to illustrate the functionality of using previously acquired produce information to predict ripening rates of produce. Moreover, since the elements taught by Kremen, Isogai and Stein, as well as the additional elements from Diezmos, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Kremen in further view of Diezmos.

With respect to claim 4, Kremen, Isogai, and Stein teach the limitations of claim 1. Kremen further discloses:
wherein the respective notifications are further updated based on the interactive feedback {Kremen, see at least: [0055] the grocery list creation module 210 may allow a user to provide feedback about availability of various items in a grocery store}.
Kremen does not disclose:
outputting respective notifications to a user for the selected produce items, on or before corresponding assigned preparation days, when the corresponding desired ripeness is achieved for each of the selected produce items, 
wherein the respective notifications indicate new instructions to a user that current instructions are unsuitable for a current condition of produce to achieve the corresponding desired ripeness,
wherein the new instructions are created from averages in historical data and performance data, wherein the new instructions are created from averages in historical data and performance data,
wherein the respective notifications are further updated based on the interactive feedback.
Isogai teaches:
outputting respective notifications to a user for the selected produce items, on or before corresponding assigned preparation days, when a respective desired ripeness is achieved for each of the selected produce items {Isogai, see at least: fig 12, element G100; [0152] the quality determination unit 210 outputs to the notification acquisition unit 209, the current deterioration level of the item which is acquired based on comparison with the deterioration pattern group; [0138] the notification acquisition unit 209 provides the notification to the user via the Internet 110; see also [0143], [0151], [0208]}, 
wherein the respective notifications indicate new instructions to a user that current instructions are unsuitable for a current condition of produce to achieve a target ripeness {Isogai, see at least: fig 13 element G101; fig 14 element G102; [0209] when the server 101 determines the deterioration level of tomatoes owned by a user exceeds level 3 … the server 101 uses, as the notification, one or more sets of vending information related to tomatoes}, 
wherein the new instructions are created from averages in historical data and performance data {Isogai, see at least: fig 12, element G100; [0152] the quality determination unit 210 outputs to the notification acquisition unit 209, the current deterioration level of the item which is acquired based on comparison with the deterioration pattern group; [0138] the notification acquisition unit 209 provides the notification to the user via the Internet 110}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kremen, Isogai and Stein to include the additional elements of Isogai. One would have been motivated to do so in order to alert the user of unused produce that is too overripe to use and update the user’s inventory. In the instant case, Kremen, Isogai and Stein evidently discloses a method for partitioning a grocery list based on produce items in a set of recipes. Isogai is merely further relied upon to illustrate the functionality of using alerts to update a user’s produce inventory status in the same or similar context. Moreover, since the elements taught by Kremen, Isogai, and Stein as well as the additional elements of Isogai, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Kremen, Isogai, and Stein.
Kremen does not disclose:
wherein the new instructions are created from averages in historical data and performance data, 
However, Diezmos teaches:
wherein the new instructions are created from averages in historical data and performance data {Diezmos, see at least: [0141] the ratings are calculated based on a number of factors including the amount of positive user feedback, comparisons of recent food assessment data with earlier assessment data and comparisons of measured food properties with known benchmark properties}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kremen, Isogai and Stein to include the additional elements of Diezmos. One 

Regarding claims 9, 11, 16, and 18, claims 9 and 11 are directed to a computer system, while claims 16 and 18 are directed to a computer-readable medium. Claims 9, 11, 16, and 18 recite limitations that are parallel in nature to those addressed above for claims 2 and 4 which are directed towards a process. Therefore, claims 9, 11, 16, and 18 are rejected for the same reasons as set forth above for claims 2 and 4, respectively.





Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen, Isogai, and Stein as applied to claims 1, 8 and 15 above, in further view of Ichiro et. al. (JP 2015206585, herein referred to as Ichiro).

With respect to claim 5, Kremen, Isogai, and Stein teach the limitations of claim 1. Kremen further discloses:
wherein the respective preferences comprise taste, temperature, size and traditional condition {Kremen, see at least: [0037] flavor profile of an ingredient … information associated with various sizes of an ingredient … Other examples of descriptions of an ingredient's parts include whether an ingredient is pitted, trimmed, destemmed, and/or shelled}
Kremen does not disclose:
wherein the respective preferences comprise temperature
wherein traditional conditions are selected from data sources comprising proprietary and publicly available food reference data.
However, Ichiro teaches:
wherein the respective preferences comprise taste, temperature, size and traditional condition {Ichiro, see at least: [Operation of the cooking device 400] information indicative of the preference, "bitter", "sweet", "taste", "salting", "acidulant", "taste" or the like in addition to information of taste, smell "barleys" or the like, the temperature of the cooking, the texture (hardness, elasticity, such as the size of the material), throat, stimulus (spirit, carbonate, / condolences degree), such as a color appearance of dishes, or the like, various parameters affecting the state of cooking can be adopted}, 
wherein traditional conditions are selected from data sources comprising proprietary and publicly available food reference data {Ichiro, see at least: [Operation of the cooking device 400] In a step 4200, the preference acquisition section 120, preference information is acquired. For example, the .
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kremen, Isogai, and Stein with elements from Ichiro. One would have been motivated to do so in order to achieve cooking that matches the palatability of a user {Ichiro, see abstract}. In the instant case, Kremen, Isogai, and Stein evidently discloses a method for partitioning a grocery list based on produce items in a set of recipes. Ichiro is merely further relied upon to illustrate the functionality of customizing food preferences in the same or similar context. Moreover, since the elements taught by Kremen, Isogai, and Stein, as well as Ichiro, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Kremen, Isogai, and Stein in view of Ichiro.

Regarding claims 12 and 19, claim 12 is directed to the system dependent from claim 8. Kremen discloses this system as described above. Claim 19 is directed to the computer program product dependent from claim 15. Kremen discloses a computer program product as described above. Claims 12 and 19 recite limitations that are parallel in nature to those addressed above for claim 5 which is directed towards the process dependent from claim 1. Therefore, claims 12 and 18 are rejected for the same reasons as set forth above for claim 5, respectively.


Response to Arguments
	With respect to the claim objections, Applicant has amended the claims to overcome the objections. Therefore, the objections are hereby withdrawn.

	With respect to the rejections under 35 U.S.C. 112(b), Applicant has amended the claims to overcome the rejections presented in the previous office action. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 13-16 of the Remarks, Applicant argues that “claim 1 is not directed to a certain method of organizing human activity” because “such a recommendation is far removed from "sales activities or behaviors.". The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites “partitioning an interactive grocery list” and “outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item”. In Accenture, the Courts have ruled “claims to automated methods for generating task lists to be performed by an insurance organization were directed to a patent-ineligible abstract idea,” in which the abstract idea was managing behavior via generating task lists for the organization to follow. Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728F.3d 1336, 1339, 1342 (Fed. Cir. 2013). Similar to Accenture, “partitioning an interactive grocery list” and “outputting a recommendation for in-home storage instructions” provides a user with instructions to follow, though in this case it is for purchasing and/or storing produce needed for a user’s meal plan. Therefore “partitioning an interactive grocery list” and “outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item” is managing personal behavior.
In addition, claim 1 recites mental processes, which are also considered abstract ideas per the October 2019 Update. Mental processes include concepts performed in the human mind, including observations, evaluations, judgements, and opinions. Furthermore, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind or using pen and paper. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016). In this case, a specific visual representation and recommended qualitative description of a condition of corresponding produce are observations; identifying a ripening rate of the first selected produce item and calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes are evaluations; a preparation day for each recipe, partitioning a grocery list, and calculating a current state of a first selected produce item are judgments; and respective preferences for a plurality of produce, outputting the calculated reference identifiers that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use, and outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item are opinions. Each of these steps can practically be performed in the human mind or using pen and paper. Therefore, the claim recites mental processes as well as certain methods of organizing human activity. 
In conclusion, the claims recite a certain method of organizing human activity and mental processes. In this case, recommending storage of produce to a user is managing personal behavior, and receiving, partitioning, calculating, identifying, and outputting information for produce recommendations are mental processes, making claims 1-20 directed towards an abstract idea. Therefore, the rejection is maintained in this aspect.

With respect to Applicant’s arguments on pages 13-16 of the Remarks that “the limitations added in the current amendments to independent claim 1 impose a meaningful limit on the judicial exception at prong two, and are therefore integrated into a practical application such as, for example, improvements to meal planning and preparation assistant technology,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0013] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as improving meal planning. Although the claims include computer technology such as a user device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, the specification in this case only describes technological improvement in a conclusory manner, specifically in paragraph [0018]. The instant claims are not directed to improving “the existing technological process” but are directed to improving the mental task of determining a recommended ripeness and process for achieving that ripeness. The claimed process, while arguably resulting in improvements to meal planning and preparation assistant technology, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve recommending produce ripeness to a user, e.g. managing personal behaviors and a mental process. As such, the claims do not recite specific technological improvements. 

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.	

	With respect to Applicant’s arguments on pages 16-18 of the Remarks, Applicant argues “the cited references, taken alone or in combination, fail to teach or suggest the limitations of currently amended independent claim 1, particularly "identifying a ripening rate of the first selected produce item" and "outputting, based on the [identifying], a recommendation for in-home storage instructions for the first selected produce item ... including a method and placement location for the first selected produce item to cause the first selected produce item to achieve the corresponding desired ripeness on [a corresponding] first preparation day." While Examiner agrees that the references, cited individually, do not teach the amendments, Examiner respectfully disagrees in regards to the references taken in combination.
In view of the amendments, the combination of Kremen, Isogai, and Stein is obvious and teaches each of the amended elements, as described above in the new grounds of rejection. Kremen discloses a first selected produce item from a first recipe in a plurality of recipes (see at least: [0035], [0037], [0052]); Isogai teaches identifying a ripening rate and outputting recommendations for using produce at a corresponding desired ripeness on a corresponding first preparation day (see at least: [0151], figs 12-14); and Stein teaches outputting a recommendation for in-home storage instructions … including a method and placement location to cause the produce item to achieve the corresponding desired ripeness (see at least: [0021], [0023], [0024], [0026]). Applicant further argues “Stein's approach merely distinguishes between techniques that can accelerate or decelerate ripening of stored foods; in other words, Stein fails to teach or suggest "identifying a ripening rate of the first selected produce item". Examiner agrees with Applicant; however, the combination of Kremen and Isogai teach this limitation, as discussed previously. Furthermore, because the elements from Kremen, Isogai, and Stein would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. In conclusion, the rejection of claim 1, mirrored in claims 8 and 15, is maintained, and claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. They include:
Hanulak et. al. (US 20110070566) is cited to provide an understanding of meal planning systems that consist of planning recipes over the course of a week or month, and developing corresponding grocery lists based on the ingredients in those recipes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625